REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner of record acknowledges receipt of the amendment filed on 11/05/2021.  The examiner agrees with the comments made by Applicant on pages 5 to 7 of the Remarks and the characterization of the Alvarez reference on the cited amendment, and moreover, in the Remarks that accompanied the amendment filed on 5/03/2021.  
In relation to independent claim 1, the prior art of records does not disclose or suggests, in combination, a manifold; a drain including a connector which allows the drain to connect to the manifold or disconnect from the manifold, the drain including a droplet forming spout; a sensor disposed under the droplet forming spout, wherein the sensor detects droplets of milk released from the spout, and in relation to claim 14, the prior art of records does not disclose or suggests, in combination, a drain apparatus, connectable to a manifold, and including a droplet forming spout; a sensor, connectable to the drain apparatus, and disposed under the droplet forming spout, wherein the sensor detects droplets of milk released from the spout.  
In addition to the inability of the examiner to find prior art disclosing or suggesting the connector/connection aspects of the invention, it is important to note that the connectors of the invention play a key role in the correct operation of the sensing capabilities of the breast pump.    Referring to the connectors, the specification states in paragraph 0024 that “the user may be visually and tactilely cued that the parts are correctly assembled by the parts fitting together. In other words, mechanical stops may be installed that "snap" together, or give some other sensation, that assures the user the parts are correctly assembled.”  Clearly, the proper alignment of the various structural parts ensures the accurate operation of the sensor.  This particular functional use of the connectors offers a distinctive inventive concept that exceeds simply making a structure separable versus integral or vice versa.  Therefore, claims 1-20 are considered allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on 0730-1800 hrs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan R. Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783